FURTON, Circuit Judge.
This is a writ of error to review a judgment in favor of an intervener who had recovered a judgment against a street railway company whose property had passed to a successor consolidated company and was in the custody of a receiver appointed by the court below in a mortgage foreclosure"suit. The object of the intervention in the principal case was to have the judgment paid out of the fund in the custody of the court below in preference to the claims of mortgagees. The remedy was by appeal, and the writ of error must be dismissed. The case is governed by that of Nashville Railway & Light Co. v. Bunn et al. (opinion in which is handed down with this) 168 Fed. 862. It is so ordered.